Citation Nr: 1419457	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depression.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In a September 2012 decision, the Board denied the issue of entitlement to a disability rating in excess of 50 percent for service-connected PTSD with major depression.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  In a May 2013 order, the Court endorsed a Joint Motion for Remand, filed by the Veteran's attorney and a representative of VA's General Counsel, vacating the Board's September 2012 decision.  The case has been returned to the Board for review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties determined that the Board erred when it failed to provide an adequate statement of reasons or bases with respect to its determination that a TDIU was not raised by the record.  The parties explained that the Board failed to consider relevant evidence.  In this regard, when VA received the Veteran's claim for an increased disability rating for PTSD in September 2008, the Veteran stated that he left his job because of anger, depression, suicidal thoughts, and absenteeism.  As such, entitlement to a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As a result, the Board finds that the claim of entitlement to a TDIU was raised in connection with the Veteran's claim for a higher disability rating for PTSD.

During the pendency of the Veteran's appeal to the Court, the RO adjudicated the issues of entitlement to a disability rating in excess of 50 percent for PTSD and entitlement to a TDIU in an August 2013 rating decision.  In December 2013, the Veteran submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  Since that time, the RO developed the issue, to include requesting a VA examination to evaluate the Veteran's PTSD, which has not yet been scheduled.  However, the issue of entitlement to a TDIU is already before the Board as it was raised pursuant to Rice, id., and further development may be requested.  The claims file contains a July 2013 medical opinion as to whether the Veteran is able to secure or follow a substantially gainful occupation due to his service-connected PTSD (his only service-connected disability at this time).  However, as it appears that a new VA examination has been requested to evaluate his PTSD, a new opinion regarding his employability must be obtained.  

In addition, the Veteran has sought continuous VA medical treatment for his PTSD since his last VA examination.  The most recent VA treatment records associated with the claims file are dated in June 2008.  Updated VA treatment records must be requested.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's Social Security Administration (SSA) records were requested in July 2013.  The claims file does not yet contain a response or any SSA records.  If the records have not yet been received and/or a response has not been associated with the claims file, the AOJ must initiate another request for the SSA records.  

In the Joint Motion for Remand, the parties determined that the issue of entitlement to a disability rating in excess of 50 percent for PTSD was inextricably intertwined with the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Action on the issue is deferred.  


Accordingly, the case is REMANDED for the following action:

1.  If the SSA records are not yet associated with the claims file or if a negative response has not yet been received, make another request for the Veteran's SSA records.  

The AOJ is advised that VA will end its efforts to locate records in possession of a Federal agency only if VA concludes that the records sought do not exist or further efforts to obtain the records would be futile.  The Veteran must be notified of any inability to obtain records to include the identity of the records VA was unable to obtain, an explanation of the efforts made to obtain the records, a description of any further action VA will take regarding the claim, and notice that the claimant is ultimately responsible for providing the evidence.
  
2.  Contact the Veteran and clarify whether he has participated in VA's Vocational Rehabilitation Program.  If so, ensure that the Veteran's Vocational and Rehabilitation folder is associated with the claims file.  Any efforts to obtain the folder must be documented in the claims file and the Veteran must be notified of any inability to obtain the records.  

3.  Request updated VA medical treatment records from the Salt Lake City HCS, to include any associated clinics, from June 2008 to the present.  

4.  Ensure that the requested VA examination for PTSD included an in-person examination and review of the claims file.  If this was not accomplished, schedule the Veteran for an in-person VA examination to evaluate the current nature and severity of his PTSD.  All manifestations and symptoms of PTSD must be discussed.  

5.  Following the VA examination, request that a VA examiner review the entire claims file, including the most recent VA examination report.  The examiner must note that such a review was accomplished.  

In consideration of the Veteran's work and educational history, the examiner must address the functional impairment caused by his PTSD and whether such impairment renders him unable to secure or follow a substantially gainful occupation.

A complete rationale must be provided for any opinion reached.  

6.  Following completion of the above and any other development deemed necessary, readjudicate the issues of entitlement to a disability rating in excess of 50 percent for PTSD with major depression and entitlement to a TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and allow for an appropriate amount of time for response.  Thereafter, return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



